OPINION — AG — **** HUMAN RIGHTS COMMISSION — INVESTIGATION OF DISCRIMINATION COMPLAINTS AND PERSONNEL BOARD TO CONDUCT HEARINGS AND ISSUE ORDERS **** IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE OKLAHOMA HUMAN RIGHTS COMMISSION MAY RECEIVE AND INVESTIGATE COMPLAINTS FROM PERSONNEL EMPLOYED BY OR SEEKING EMPLOYMENT WITH THE STATE. IT IS THE OPINION OF THE ATTORNEY GENERAL THAT IT IS THE DUTY OF THE STATE PERSONNEL BOARD TO CONDUCT HEARINGS ON COMPLAINTS WITH RESPECT TO DISCRIMINATORY PRACTICES BY THE STATE OF OKLAHOMA AS TO PERSONNEL EMPLOYED BY OR SEEKING EMPLOYMENT WITH THE STATE. IT IS THE OPINION OF THE ATTORNEY GENERAL THAT WITH RESPECT TO DISCRIMINATION IN STATE EMPLOYMENT, 74 O.S. 1970 Supp., 954 [74-954], IS CONTROLLING AND VESTS AUTHORITY WITH THE STATE PERSONNEL BOARD. CITE: 25 O.S. 1970 Supp., 1505 [25-1505], 74 O.S. 1961 833 [74-833] (PAUL C. DUNCAN) ** SEE: OPINION NO. 71-422 (1971) **